DETAILED ACTION
Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  The phrase “provided by the fed medium” in lines 5, 4 and 5, respectively, should be recited as --provided adjacent the fed medium-- or the like, to avoid confusion.  Appropriate correction is required.

	Claim 11 should be formatted with proper indentations in accordance with Rule 1.75(i).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuyuki et al. (US Pub No. 2015/0336759 A1).
	Regarding Claim 1, Tsuyuki et al. discloses 
	a medium tray (20); 
a feed roller (28a) to feed by separating a medium placed on the medium tray (i.e. a medium whose leading end is at 28a has its trailing end still on the tray as in Fig. 5B); 

a movement sensor (S2) including an arm (see flag of S2 in Fig. 3A) movably provided by (adjacent) the fed medium on the upper guide and on an upstream side of the feed roller (upstream of 28a), to generate a movement amount signal corresponding to a movement amount of the arm; 
a medium sensor (S1) to detect a presence of the medium at a predetermined position of the medium tray (see Fig. 3A); 
a processor (12) to 
determine whether a feeding abnormality (jam) of the medium has occurred based on the movement amount signal (see Fig. 5B, [0042] wherein the signals of S1-S3 collectively are used in determining jam, thereby being “based on” S2), 
detect a size of the medium placed on the medium tray based on a detection result by the medium sensor (via size sensor S1), and 
stop feeding of the medium by the feed roller when the processor determines that the feeding abnormality of the media has occurred (last 5 lines of [0042]) and the detected size of the media is equal to or less than a predetermined size (i.e. a predetermined size may be taken as any size larger than what is accommodated by the device, wherein the detected size is always less than it).
	Regarding Claims 5 and 10, Tsuyuki et al. determines whether a medium is placed on the medium tray, based on the movement amount signal (i.e. a medium 
	Regarding Claim 6, Tsuyuki et al. discloses
	feeding by separating a medium placed on a medium tray (20) by a feed roller (28a) (i.e. a medium whose leading end is at 28a has its trailing end still on the tray as in Fig. 5B); 
generating a movement amount signal corresponding to a movement amount of an arm (see flag of S2 in Fig. 3A) movably provided by (adjacent) the fed medium on an upper guide located to face a lower guide to guide the medium to the feed roller (see guides in Fig. 3A mark-up below), and on an upstream side of the feed roller, by a movement sensor (S2); 
detecting a presence of the medium at a predetermined position of the medium tray by a medium sensor (S1, see Fig. 3A); 
determining whether a feeding abnormality (jam) of the medium has occurred based on the movement amount signal (see Fig. 5B, [0042] wherein the signals of S1-S3 collectively are used in determining jam, thereby being “based on” S2); 
detecting a size of the medium placed on the medium tray based on a detection result by the medium sensor (via size sensor S1); and 
stopping feeding of the medium by the feed roller when it is determined that the feeding abnormality of the media has occurred (last 5 lines of [0042]) and the detected size of the media is equal to or less than a predetermined size (i.e. a predetermined .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki et al. (US Pub No. 2015/0336759 A1) in view of Yoshiwara et al. (US Pub No. 2017/0355539 A1).
Regarding Claim 11, Tsuyuki et al. discloses 
a medium conveying apparatus (1) including a medium tray (20), a feed roller (28a) to feed by separating a medium placed on the medium tray (i.e. a medium whose leading end is at 28a has its trailing end still on the tray as in Fig. 5B), an upper guide located to face a lower guide to guide the medium to the feed roller (see guides in Fig. 3A mark-up below), a movement sensor (S2) including an arm (see flag of S2 in Fig. 3A) movably provided by (adjacent) the fed medium on the upper guide and on an upstream side of the feed roller (upstream of 28a), to generate a movement amount signal corresponding to a movement amount of the arm, a medium sensor (S1) to detect a presence of the medium at a predetermined position of the medium tray (see Fig. 3A), to execute a process, the process comprising: 

detecting a size of the medium placed on the medium tray based on a detection result by the medium sensor (via size sensor S1); and 
stopping feeding of the medium by the feed roller when it is determined that the feeding abnormality of the media has occurred (last 5 lines of [0042]) and the detected size of the media is equal to or less than a predetermined size (i.e. a predetermined size may be taken as any size larger than what is accommodated by the device, wherein the detected size is always less than it).
Tsuyuki et al. does not disclose a computer-readable, non-transitory medium.
Yoshiwara et al. discloses a computer-readable, non-transitory medium (i.e. memory) storing a computer program ([0086]) for the purpose of storing and executing instructions. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsuyuki et al. by including the computer-readable non-transitory medium as disclosed by Yoshiwara et al. for the purpose of storing and executing instructions.
Regarding Claims 3 and 8, Tsuyuki et al. does not disclose an elastic member.
Yoshiwara et al. discloses a movement sensor (SR1) to have an elastic member (spring) to press an arm (11a) towards its detecting position, for the purpose of detecting a sheet (see [0049]).

Regarding Claim 13, Yoshiwara et al. discloses a movement sensor (SR1) to have an elastic member (spring) to press an arm (11a) towards its detecting position (see [0049]). It is noted the corresponding detecting position in Tsuyuki et al. is downward.
Regarding Claim 15, Tsuyuki et al. determines whether a medium is placed on the medium tray, based on the movement amount signal (i.e. a medium whose leading end is at S2 also has its trailing end still on the tray at S1 as in Fig. 3A therefore its presence on the tray is determined based on S1 and S2, wherein “based on” is broad. The claim does not require the movement sensor to directly sense a medium on the tray).

    PNG
    media_image1.png
    421
    738
    media_image1.png
    Greyscale






Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being
unpatentable over Tsuyuki et al. (US Pub No. 2015/0336759 A1) in view of Shimosaka et al. (US Pub No. 2020/0198908 A1).
	Regarding Claims 4 and 9, Tsuyuki et al. does not disclose return and refeed when the processor stops feeding.
	Shimosaka et al. discloses the processor (151) once returns the medium to the medium tray ([0102]), and controls the feed roller so as to re-feed without separation 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsuyuki et al. by including the return and re-feed process as disclosed by Shimosaka et al., for the purpose of carrying the medium into the device.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki 
et al. (US Pub No. 2015/0336759 A1) in view of Yoshiwara et al. (US Pub No. 2017/0355539 A1) in view of Shimosaka et al. (US Pub No. 2020/0198908 A1).
	Regarding Claim 14, Tsuyuki et al. and Yoshiwara et al. do not disclose return and refeed when the processor stops feeding.
	Shimosaka et al. discloses the processor (151) once returns the medium to the medium tray ([0102]), and controls the feed roller so as to re-feed without separation when the processor stops the feeding of the medium by the feed roller ([0104]), for the purpose of carrying the medium into the device.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Tsuyuki et al. and Yoshiwara et al. by including the return and re-feed process as disclosed by Shimosaka et al., for the purpose of carrying the medium into the device.

Allowable Subject Matter
Claims 2, 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows the medium sensor to be a light sensor and be located as claimed (Claims 2, 7 and 12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsubo (US Patent No. 4,674,736) discloses a pickup error if too many sheets are detected between 58 and 60, upon which feeding is stopped.
Fujii et al. (US Pub No. 2021/0107754) discloses size sensors and sensor 82 but lacks a dedicated arm for it.
Yamaguchi (US Pub No. 2019/0193970) discloses movement sensor 102 and arm 100 but no medium sensor.
Yoshiwara et al. (US Pub No. 2017/0355539) discloses movement sensor SR6, medium sensors S9, S10 and stopping of feed based on SR6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        January 14, 2022